Citation Nr: 0724995	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hepatitis.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, including gastritis, esophagitis, and gastro-
esophageal reflux disease with hiatal hernia.  

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for chronic 
disabilities involving the hips, shoulders, and elbows.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1977 to May 
1980; his service from May 27, 1980 to July1982 was under 
other than honorable conditions.  

In August 1985, the Board of Veterans' Appeals (Board) 
denied, in part, service connection for hepatitis.  

This matter comes before the Board on appeal from a January 
2002 decision by the RO which denied service connection for a 
gastrointestinal disorder, characterized as dyspepsia, 
gastritis, and esophagitis, and a May 2005 decision which 
denied, in part, service connection for pes planus, a low 
back disability, and disabilities of the hips, shoulders and 
elbows, and reopened and denied the claim of service 
connection for hepatitis.  In April 2007, a hearing was held 
at the RO before the undersigned member of the Board.  

Although the RO reopened the claim of service connection for 
hepatitis, the Board is required to conduct an independent 
new and material evidence analysis in claims involving final 
decisions.  See Jackson v. Principi, 265 F. 3rd 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd. 83 
F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue has been 
restated on the first page to reflect this requirement.  

The issues service connection for a gastrointestinal disorder 
and bilateral shoulder disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims to 
be adjudicated in this decision have been obtained by VA.  

2.  Service connection for hepatitis was denied by the Board 
in August 1985.  

3.  The additional evidence received since the August 1985 
Board decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  

4.  The veteran is not shown to have pes planus, a low back 
disability, or a disability of the elbows and hips at present 
which is related to service.  


CONCLUSIONS OF LAW

1.  The August 1985 Board decision which denied service 
connection for hepatitis is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for hepatitis.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2006).  

3.  The veteran does not have a pes planus due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & West 2006); 38 C.F.R. §§  3.159, 3.303 (2006).  

4.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).  

5.  The veteran does not have a disability of the hips or 
elbows due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & West 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated in this 
decision, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, 
letters dated in October 2002, July 2004, and March 2005 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was needed to substantiate his 
claims and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran's 
service medical records and all VA and private medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran testified at the RO before 
the undersigned member of the Board in April 2007.  Based on 
a review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for pes 
planus, a low back disability, and disabilities of the hips 
and elbows, and to reopen the claim of service connection for 
hepatitis, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  



Finality

Service connection for hepatitis was denied by the Board in 
August 1985.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's decision and no other exception to finality apply.  
Hence, the August 1985 decision is final as to the evidence 
then of record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

As an initial matter, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the August 1985 Board 
decision that denied service connection for hepatitis 
included the veteran's service medical records and an August 
1984 VA examination report.  

The service medical records showed that the veteran was 
treated for hepatitis in service in August and September 
1979.  Laboratory studies were positive for viral hepatitis 
type B.  The records showed that the veteran's liver 
functions improved and laboratory studies returned to normal 
when he was discharged to duty in September 1979.  Subsequent 
laboratory studies in December 1980, and January and October 
1981, were within normal limits.  

All clinical and diagnostic findings on VA examination in 
August 1984 were within normal limits and showed no evidence 
of any residuals of hepatitis.  

In August 1985, the Board denied, in part, service connection 
for hepatitis.  

The evidence added to the record since the August 1985 Board 
decision included numerous VA and private medical reports for 
treatment from 1996 to the present, and VA examination 
reports dated in July 1986, May 2000, and April 2005.  The 
Board notes that while a VA outpatient note in March 2001, 
indicated that the veteran was being followed up for several 
maladies, including Hepatitis C, there is no objective 
evidence of any positive findings for hepatitis in any of the 
medical reports of record.  On the contrary, private 
laboratory studies in August and September 2000 were negative 
for any evidence of hepatitis B or C.  Similarly, a VA 
outpatient note in January 2001, indicated that liver 
function studies in December 2000 were all normal and showed 
no evidence of hepatitis.  Additional private laboratory 
studies in December 2002 were negative for any evidence of 
hepatitis.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative information showing that the veteran has hepatitis 
at present which is related to service.  The evidence 
previously reviewed showed that the veteran's hepatitis B in 
service resolved and that there was no diagnostic evidence of 
any residuals of hepatitis at the time of discharge from 
service or when examined by VA in August 1984.  The evidence 
added to the record since 1985, shows no objective or 
diagnostic evidence of hepatitis or any residuals thereof at 
present.  Under the circumstance, the Board finds that the 
additional medical records are essentially cumulative and 
redundant of information previously considered.  

Although the veteran testified that he thinks he may have 
hepatitis at present, he is not competent to offer a medical 
opinion, nor does any such testimony provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As a whole, the additional medical evidence does not offer 
any new probative information showing that the veteran has 
hepatitis at present which is related to service, and is 
essentially cumulative of evidence already of record.  The 
Board finds that the additional evidence is not new and 
material, since it does not include competent medical 
findings showing that the veteran has hepatitis at present.  
The medical reports do not offer any new probative 
information and are merely cumulative of evidence already of 
record.  Accordingly, a basis to reopen the claim of service 
connection for hepatitis has not been presented.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Pes Planus

The veteran contends that service should be established for 
pes planus because he was treated for chronic foot problems 
in service and has a current diagnosis of pes planus.  

While the service medical records showed that the veteran was 
treated for foot problems on a couple of occasions in 
service, the treatments were primarily for corns on the fifth 
toes of each foot.  However, there was no evidence of any 
organic changes of the feet or any diagnosis of pes planus in 
service.  It should be noted that service connection has been 
established for recurrent calluses of the feet, each rated 10 
percent disabling.  The remaining service medical records 
showed that the veteran was seen for left foot pain on one 
occasion in July 1978, and for right foot pain in May 1979.  
On each occasion, no specific abnormalities were noted.  In 
July 1978, there was no swelling, crepitus, edema of the 
ankle joint, or increased heat in the left foot or ankle.  
The assessment was " questionable improper foot wearing" 
and the veteran was told to use inserts.  In May 1979, there 
was no swelling, discoloration, pain on palpation, or any 
limitation of motion in the right foot.  The assessment was 
sore foot.  

The veteran made no mention of any foot problems on his 
original claim for VA compensation benefits received in 
September 1982, or when examined by VA in August 1984 or July 
1986, and no pertinent abnormalities were noted on either 
examination.  Likewise, private medical records from 1996 to 
February 1999 showed no complaints, treatment, abnormalities, 
or diagnosis of any foot problems or pes planus.  Private 
medical records in February 1999, showed that the veteran was 
treated for calluses on the fifth toes of each foot with 
hammer toe deformities.  X-ray studies also revealed bony 
prominences of the base of the proximal phalanges of both 
toes.  There was no evidence of any additional foot problems 
or any diagnosis of pes planus.  

When examined by VA in May 2000, the veteran was noted to 
have mild hallux valgus deformity, hammer toe deformity of 
the second through the fifth toes, bilaterally, mild 
degenerative joint disease of the first metatarsal phalangeal 
joint, bilaterally, and a tiny left sided plantar calcaneal 
spur.  A VA podiatry examination in May 2000, noted a small 
infracalcaneal heel spur on the left side and mild 
hyperkeratosis in the fifth metatarsal plantar aspect.  A VA 
podiatry outpatient note in August 2003, indicated that the 
veteran had excessive pronation and early signs of pes 
planus.  The diagnosis was pes planus with hyperkeratosis of 
the feet, and the veteran was referred for custom molded 
insoles for his feet.  

The exact etiology of the veteran's bilateral pes planus has 
not been documented in the record by competent medical 
evidence.  In any event, there was no objective evidence of 
pes planus or any organic changes of the feet in service or 
until many years thereafter.  While the veteran believes that 
his bilateral  pes planus is related to service, has provided 
no competent evidence to support that assertion.  

Inasmuch as there was no evidence of pes planus in service or 
evidence of arthritis within one-year of discharge from 
service, and no competent evidence of a medical nexus between 
the veteran's current pes planus or arthritis and military 
service, the Board finds that there is no basis for a 
favorable disposition of the veteran's appeal.  

Low Back Disability

The service medical records showed that the veteran was seen 
for (right leg and) low back pain on one occasion in service 
in November 1979.  At that time, the veteran reported that he 
had similar symptoms before but did not elaborate as to when.  
On examination, the veteran's posture was erect, straight leg 
raising was negative, deep tendon reflexes were equal, and 
the veteran could heel and toe walk without difficulty.  
There were no palpable muscle spasms.  X-ray studies of the 
lumbar spine showed the intervertebral disc spaces were well 
maintained and there was no loss of height of vertebral 
bodies.  The assessment was totally normal examination.  

The veteran made no mention of any back problems on his 
original application for VA compensation benefits received in 
September 1982, or when examined by VA in August 1984 or July 
1986, and no pertinent abnormalities were noted on either 
examination.  

Although the veteran has not provided VA with any information 
or authorization to obtain private medical records pertaining 
to a post service low back injury, other private medical 
reports of record showed that he underwent lumbar laminectomy 
for removal of a bullet from a gunshot wound in 1988.  
Additional private medical records showed that the veteran 
was treated for cervical and low back pain and underwent 
cervical diskectomy and fusion in April 1997, for injuries 
sustained in an automobile accident in October 1996.  He was 
also treated for chronic back pain following an automobile 
accident in October 2000.  Private x-ray studies in October 
2000 showed laminectomy defects at L3 and L4 with absence of 
the L3 and L4 spinous processes.  The remainder of the lumbar 
spine was normal, and the intervertebral disc spaces were 
well maintained.  There was no compression fracture or 
spondylolisthesis, the lumbar pedicles were intact, and the 
sacroiliac joints were unremarkable.  A private MRI in May 
2001, showed some degenerative disc at the L3-4 and L5-S1 
levels, and some disc bulging at the L2-3 level.  

Although the veteran now contends that he has had chronic low 
back problems ever since service, the objective evidence of 
record showed only a single complaint of low back pain in 
service and no objective evidence of any pertinent 
abnormalities.  Furthermore, the veteran made no mention of 
any back problems on his original claim for VA compensation 
benefits in 1982, or when examined by VA in 1984 or 1986, and 
no pertinent abnormalities were noted on either examination.  
The objective evidence of record shows that the veteran 
sustained a gunshot wound to his back subsequent to service 
and that he underwent lumbar laminectomy for removal of the 
bullet in 1988, several years after discharge from service.  

While the veteran believes that he has a low back disability 
which is related to service, he has not presented any 
competent medical evidence to support that assertion.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  While the veteran is 
competent to relate that he experienced symptoms in service, 
he is not a medical professional competent to offer an 
opinion as to the nature or etiology of any current claimed 
disability.  Savage, 10 Vet. App. at 495; see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In this case, the objective evidence of record does not show 
any evidence of trauma or back injury, or any objective 
evidence of a low back disability in service or until many 
years thereafter.  While the veteran was seen for right leg 
and back pain once in service, the only symptom was some 
muscle stiffness in the right leg.  There were no objective 
findings of any abnormalities referable to his back.  The 
evidence of record clearly shows that the veteran sustained 
several, severe back injuries subsequent to service and that 
he underwent a laminectomy at the L3 and L4 levels for 
residuals of a gunshot injury several years after discharge 
from service.  The records also showed treatment for chronic 
low back problems after automobile accidents in 1996 and 
2000.  In short, there was no chronic condition of the low 
back in service or any continuity of symptomatology until 
many years after his discharge from service, and no evidence 
of arthritis within the presumptive period following service.  
Furthermore, the veteran has provided not competent evidence 
of a causal relationship between his current low back 
problems and military service.  In fact, when seen by VA in 
February 2003, the veteran stated that he has had chronic low 
back pain ever since 1988.  

In light of the discussion above, the Board finds no basis 
for a favorable disposition of the veteran's claim of service 
connection for a low back disability.  Accordingly, the 
appeal is denied.  

Bilateral Hip & Elbow Disabilities

With respect to the veteran's hips and elbows, the service 
medical records showed that he was seen on one occasion for 
tenderness in the left elbow in March 1979, and for (right 
leg and) right hip pain in October 1979.  In March 1979, the 
veteran reported that he injured his left shoulder playing 
football several weeks earlier and had some numbness and 
tingling in the left shoulder.  (The veteran's shoulder 
disability claims are addressed in the remand portion of this 
appeal.)  Other than a muscle spasm in the left shoulder and 
some tenderness in the left elbow, there were no 
abnormalities referable to the left elbow.  The service 
medical records showed no further complaints or pertinent 
abnormalities concerning the left elbow on follow-up 
examination in April 1979, or at anytime thereafter.  

In October 1979, the veteran reported that he hit his right 
leg and hip repelling a wall seven months earlier and said 
that his right leg went numb while he was walking the 
previous night.  No pertinent abnormalities were noted on 
examination and the provisional diagnosis on orthopedic 
evaluation was right hip pain of unknown etiology.  The 
service medical records are completely silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any left hip or left elbow problems in service.  

The veteran made no mention of any hip or elbow problems on 
his original application for VA compensation benefits 
received in September 1982, or when examined by VA in August 
1984 or July 1986, and no pertinent abnormalities were noted 
on either examination.  In fact, other than some radiating 
pain down both arms from a cervical spine disability 
subsequent to service, there was no mention of any hip or 
elbow problems, or any pertinent abnormalities noted in any 
of the medical reports of record subsequent to service.  

While the veteran believes that he has bilateral hip and 
bilateral elbow disabilities at present which are related to 
service, he has not presented any competent medical evidence 
to support that assertion.  The veteran, as a layman, is not 
competent to provide an opinion regarding medical causation 
or the etiological relationship between any current 
disability and service.  Grottveit, 5 Vet. App. 91, 93 
(1993).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
competent medical evidence showing that the veteran has a 
bilateral hip or bilateral elbow disability at present, there 
can be no valid claim.  Brammer, 3 Vet. App. at 223 (1992).  
Accordingly, the appeal is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for hepatitis, the appeal is 
denied.  

Service connection for pes planus is denied.  

Service connection for a low back disability is denied.  

Service connection for a disability of the hips and elbows is 
denied.  


REMAND

Concerning the claims of service connection for a bilateral 
shoulder disability and a gastrointestinal disorder, 
including gastritis, esophagitis, and gastro-esophageal 
reflux disease with hiatal hernia, the Board finds that 
additional development must be undertaken prior to appellate 
review.  

The service medical records showed that the veteran was 
treated for injuries to the right and left shoulder in 
service, and that the clinical findings included muscle 
spasms in both shoulders and radiating numbness and tingling 
in the left shoulder.  While the post service medical records 
showed that the veteran sustained injuries to his cervical 
spine in motor vehicle accidents in October 1996 and October 
2000, and that he has had chronic neurological symptoms in 
both upper extremities since those accidents, the veteran has 
never been examined by VA to determine if he has any current 
residual disability from the two football injuries to his 
shoulders in service.  

Similarly, the service medical records showed that the 
veteran was diagnosed with gastritis in service.  The veteran 
has never been examined by VA to determine the nature or 
etiology of his current gastrointestinal problems.  Under the 
circumstances, the Board finds that the veteran should be 
examined by VA.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the veteran for any bilateral 
shoulder or gastrointestinal problems 
from the date of his discharge from 
service to the present.  After the 
veteran has signed the appropriate 
releases, all records not already in the 
file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified bilateral 
shoulder disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests should 
be undertaken.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that any 
identified bilateral shoulder disability 
had its onset in military service.  The 
physician should describe all findings in 
detail and provide a complete rationale 
and basis for any opinions offered.  If 
the examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of any current 
gastrointestinal problems.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests should be undertaken.  If a chronic 
gastrointestinal disorder is identified, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified disorder had its 
onset in military service.  The clinical 
findings and reasons that form the basis 
of the opinion should be clearly set 
forth in the report.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


